I should like to begin by greeting you, Sir, 
congratulating you on your election to the presidency 
of the General Assembly at its sixty-third session. We 
are certain that your experience will enable us to have 
fruitful and constructive exchanges on the urgent 
challenges currently facing humanity. Thus, we 
reaffirm our commitment to contributing to the 
achievement of positive results during this session. 
 Fighting poverty and creating opportunities to 
promote social inclusion are priorities of the 
Government of President Alan García Pérez, and we 
are therefore pleased that the General Assembly has 
rightly chosen the theme of poverty — a challenge 
requiring a global and comprehensive response — as 
the central focus of discussion for the present session.  
 Peru has been affected by the negative 
repercussions of the increase in food and fuel prices, 
which are felt most intensely by the poorest 
individuals. In my country, we are working responsibly 
to find appropriate responses that can sustainably meet 
the challenge of enhancing food security. At the same 
time, we are adopting urgent measures to assist those 
most affected by rising food prices. The direct 
relationship between poverty and rising food prices 
should lead us to develop new and more ambitious 
formulas for international cooperation that are 
commensurate with the magnitude of the problem and 
take into account all aspects of poverty in a 
comprehensive manner.  
 Against that backdrop, I wish to highlight a new 
threat to the possibilities of development: a grave 
international financial crisis whose scale is still 
unknown. At its roots lies an unfortunate and 
irresponsible combination of regulatory loopholes, real 
estate inflation, reckless mortgages and financial 
leverages without a sound basis in the real economy. 
This could lead the world into a crisis of confidence 
and undermine the considerable progress that 
developing regions have made in their fight against 
poverty. Given those phenomena, we await decisive 
responses and actions by the developed countries to 
support the financial system and avert the great risks of 
this crisis.  
 In the case of Peru, I can say that this turbulence 
will not cause us to abandon our ongoing policies of 
investing, creating productive jobs, increasing tax 
revenues and promoting growth. Peru has been very 
successfully implementing a programme of 
comprehensive, inclusive and decentralized 
development based on two pillars: an economic policy 
A/63/PV.13  
 
08-53122 6 
 
with the clear objectives of growth and job creation, 
taking advantage of the country’s multifaceted 
potential; and a social policy that honours the 
commitment to reduce poverty, increase social 
inclusion and promote equality of opportunity. 
 That approach has brought into our economy not 
only financial resources, but also advanced 
technologies and management capacities that improve 
and stimulate the competitiveness of our production, 
thus increasing and diversifying exportation. As a 
result of that approach, the creation of direct and 
indirect employment has increased in an unprecedented 
way in many areas of the country and thousands of 
small and medium entrepreneurs have been 
incorporated into the market in an economy that boosts 
initiative and creative capacity.  
 Based on those premises, Peru has made steady 
progress in recent years, with the growth rate reaching 
9.1 per cent in 2007 and forecast to reach over 9 per 
cent this year. There is, further, a major increase in the 
domestic component, which is a driving force in the 
economy. 
 But to those positive macroeconomic figures we 
should add the important results in the management of 
the major components of the social model, such as the 
expanding social, education and health services as well 
as basic assistance to the poorest. Through the social 
policy, the Peruvian Government has achieved, in only 
two years, a remarkable reduction of more than 5 per 
cent in poverty and almost 3 per cent in extreme 
poverty. Infant mortality has also fallen by 51.6 per 
cent and illiteracy levels have also been reduced by 
5.7 per cent. We have also established an objective of 
reducing chronic child malnutrition by 5 per cent by 
2011. We are seeking to enhance the management and 
increase the impact of the social expenditures of the 
State. 
 Those achievements ensure that in the case of 
Peru the Millennium Development Goals (MDGs) will 
be met prior to the 2015 deadline in areas such as 
poverty reduction, nutrition, literacy, health and 
education, among others. We also see that the role of 
international cooperation was fundamental in our being 
able to bring to remote areas social, education and 
production projects that, in a sustainable manner, raise 
the standard of living of members of rural 
communities. The combination of the national effort 
for inclusion and international cooperation should be 
maintained in order to achieve, as soon as possible, the 
full involvement of the Peruvian social fabric in 
national development.  
 In recognition of all of those advances, of the 
economic stability of the country and of the prevailing 
legal security, three important international risk 
indicators have given Peru its investment grade. 
Consistent with this positive evolution of the economic 
perception of my country, foreign investment increased 
by more than 23 per cent in 2007 and is expected to 
further increase this year. 
 Our growth is also based on expanding the 
markets, which we have done through regional and 
bilateral free trade agreements entered into with the 
United States, Chile, Thailand, Canada and Singapore. 
We hope to conclude further agreements soon with 
South Korea and China. We are conducting trade 
negotiations with the European Union and the Andean 
countries, a process that we hope will be satisfactorily 
concluded in 2009. Furthermore, we are ready to 
engage in negotiations with as many countries as 
possible, to enable us to boost trade. 
 There is a broad consensus regarding the shared 
responsibility of countries of origin and receiving 
countries in dealing with the phenomenon of migration. 
Its causes have a global dimension, and so should its 
treatment. It is a tool of development, both in 
originating and receiving countries and in the migrant 
communities themselves. We should look at the central 
role of migration in terms of creating opportunities for 
generating wealth and progress, for diversity and for 
building more tolerant multicultural spaces. 
 The responsible and constructive handling of 
international migration should begin with the practical 
use of international instruments for the protection of 
migrants. Therefore, the United Nations, together with 
States, must redouble its efforts to implement measures 
that will make it possible to ensure respect for the 
human rights of migrants, migrant workers and their 
families.  
 For this reason, in Peru we have been promoting 
and continue to promote the handling of this matter 
both in the United Nations and in other forums with a 
view to establishing mechanisms for exchange of 
information and specialized knowledge, undertaking 
standing consultations and forging closer cooperation 
between the Global Forum for Migration and 
Development and the United Nations. We must make 
 A/63/PV.13
 
7 08-53122 
 
civil society aware of the benefits and contributions of 
migration and continue with dialogue and coordination 
in multilateral forums, without stopping the progress 
towards agreements. 
 The concern about poverty and economic growth 
requires an examination of the sustainability of 
development ideas and the most relevant 
environmental priorities. We need to deal with security 
and the rational use of water for agriculture and for 
personal use, deforestation control, soil degradation 
and environmental pollution, among others. We are 
working on these issues with the most advanced 
regulations, a product of our own experience. We have 
to approach these matters organically. In the case of 
Peru, we established the Ministry for the Environment 
a few months ago. We insist that national development 
programmes take account of the quality of life and the 
sustainability of land-use models and of natural 
resources.  
 Global warming requires us to work intensively 
with the entire international community to reduce 
emissions, which are the fundamental reason for the 
rise in global temperatures and their already visible 
consequences. Peru is witnessing a rapid retreat of its 
tropical glaciers, which is threatening the water-supply 
regime in the most populated and heavily agricultural 
areas. We want to confirm our conviction on the 
pressing importance of advancing from the platform 
adopted in Bali last year with a view to consolidating 
in Copenhagen in 2009 a comprehensive agreement for 
the reduction of polluting emissions, in order to avoid 
the worst natural-catastrophe scenarios for a not-so-
distant future. 
 The current international scene presents a very 
complicated structure, characterized by contradictory 
trends of globalization and fragmentation. Indeed, on 
the one hand, we have global integration of production 
processes, trade, financial flows and technological 
revolution, as well as the dissemination of values such 
as democracy and human rights. But, simultaneously, 
there is fragmentation because of increasing social 
inequality, poverty, exclusion, proliferation of civil 
wars, genocide, terrorism, transnational crime, 
degradation of the environment and the flouting of 
international law as a means for the peaceful settlement 
disputes.  
 Those contradictory trends between globalization 
and fragmentation jeopardize the governance of States, 
the governance of the international system and 
collective security itself. Peru, true to its traditional 
constructive approach, considers that the international 
order should be based on peace, cooperation, 
multilateralism and, of course, international law. Thus 
we are of the view that at the present time we need to 
reaffirm support for the primordial role played by the 
United Nations in dealing with the major subjects on 
the international agenda, specifically those connected 
with international peace and security, the observance of 
democratic order, sustainable development, the 
promotion and protection of human rights, and 
environmental protection. 
 That approach guided Peruvian participation on 
the Security Council and has led it to reaffirm its 
commitment to active participation in peacekeeping 
operations in the context of respect for the principles of 
the sovereignty of States and non-intervention in the 
domestic affairs of other countries. Currently, my 
country’s armed forces are in Haiti, the Sudan, the 
Democratic Republic of the Congo, Liberia and Côte 
d’Ivoire. Peru has a contingent in the United Nations 
Stabilization Mission in Haiti and is coordinator of the 
Group of Friends of Haiti, which is responsible for 
helping the Security Council in monitoring this case. 
 Moreover, Peru is an active participant in 
numerous multilateral mechanisms. This year, we were 
honoured to host the fifth Summit between the 
European Union and Latin American and Caribbean 
heads of State and Government. Next November, we 
will once again be honoured when we host leaders 
from the economies of the Asia-Pacific Economic 
Cooperation Forum at their sixteenth summit.  
 As part of our involvement on the international 
stage, I should also like to point to our contribution to 
the establishment of the Latin American-Pacific Arc, 
which aims at harnessing synergies among 
participating countries in economic and commercial 
fields, especially as regards promoting investments in 
the areas of infrastructure and facilitating business, and 
in promoting cooperation to improve the 
competitiveness of our economies. All of that is geared 
towards ensuring a more pronounced and effective 
presence for our region in the Asia-Pacific region.  
 In conclusion, I would like to reiterate Peru’s 
commitment to continue to support initiatives aimed at 
promoting an environment conducive to economic and 
social development, the full validity of democracy, the 
A/63/PV.13  
 
08-53122 8 
 
strengthening of the rule of law and the promotion and 
protection of human rights throughout the world. That 
should take place against an international backdrop 
where conflicts are brought under control, security 
prevails and there is unequivocal adherence to the 
norms of international law and the Charter of the 
United Nations. Those are the central priority goals of 
our foreign policy and constitute the guidelines that 
will continue to orient Peru’s participation on the 
international stage, and especially in this body.